Citation Nr: 0702670	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-44 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a gunshot wound of the 
right (major) shoulder with residual traumatic arthritis and 
loss of motion, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) St. Louis Missouri 
Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO issued the statement of the case in December 2004.  
Subsequently, however, in October 2005, the veteran RO 
obtained additional VA treatment records pertaining to the 
service-connected disability at issue.  In December 2005, the 
RO obtained additional evidence in the form of VA disability 
evaluation examination reports.  A report of contact dated in 
February 2006 reflects that the veteran waived his right to 
have an examination report considered by the RO, but he did 
not specifically waive his right to have the additional 
treatment records considered by the RO.  In addition, the RO 
subsequently received additional treatment records later in 
February 2006.  This additional evidence was also not 
accompanied by a waiver of the right to have that evidence 
considered by the RO.  

This evidence is clearly pertinent to the veteran claim.  
Significantly, however, no rating decision regarding the 
issue on appeal was done after receipt of this evidence, and 
the veteran was not afforded a supplemental statement of the 
case.  Such actions are required by 38 C.F.R. § 19.37(a) 
which states that evidence received by the agency of original 
jurisdiction will be referred to the appropriate rating or 
authorization activity for review and disposition, and that 
if the statement of the case and any prior supplemental 
statement of the case (SSOC) were prepared before the receipt 
of the additional evidence, a supplemental statement of the 
case will be furnished to the appellant and his or her 
representative.  

Accordingly, the case is REMANDED for the following action:

The RO should again review the record 
including the additional evidence 
received since the issuance of the last 
SSOC, and determine whether the 
appellant's claim may now be granted.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


